DETAILED ACTION
Claims 1-14 are presented for examination, wherein the subject matter of species B and C, including claims 11 and 13-14, are withdrawn as unelected species.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on November 23, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which the other claims depend, the transition phrase is not clear whether it is “having” or “wherein” in the limitation “[a]n all-solid-state battery stack having a plurality of monopolar battery units stacked together via insulator layers, wherein:” (emphasis added), which affects the scopes of the preamble and the body of the claim.
For purposes of examination, said transition phrase is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 2009/0047575).
Regarding independent claim 1, Abe teaches a battery that may incorporate stacked all-solid electrolyte cells or liquid electrolyte cells (e.g. ¶¶ 0002, 24, and 29), reading on “… battery stack having a plurality of monopolar battery units stacked together …,” said battery comprising:
(1)	a power-generating element (e.g. item 17) hermetically sealed within an outer package (e.g. tem 22), wherein power-generating element has a layered structure including a plurality of unit cell layers (e.g. items 16) connected in series (e.g. ¶¶ 0010, 28-30, and 32), wherein said power-generating element comprises:
a first positive electrode current collector (e.g. item 11, corresponding with the claimed first “a first current collector layer”), a first positive electrode active material layer (e.g. item 12, corresponding with the claimed first “a first active material layer”) thereon, a first electrolyte layer (e.g. item 13, corresponding with the claimed first “a … electrolyte layer) thereon, a first negative electrode active material layer (e.g. item 15, corresponding with the claimed first “a second active material layer”) thereon, 
a negative electrode current collector (e.g. item 14, corresponding with the claimed “second current collector layer”) thereon;
a second negative electrode active material layer (e.g. item 15, corresponding with the claimed second “a second active material layer”) thereon, a second electrolyte layer (e.g. item 13, corresponding with the claimed second “a … electrolyte layer) thereon, a second positive electrode active material layer (e.g. item 12, corresponding with the claimed second “a first active material layer”) thereon, and a second positive electrode current collector (e.g. item 11, corresponding with the claimed second “a first current collector layer”)
(see e.g. ¶¶ 0029-30 plus e.g. Figure 1), said power-generating element reading on “the monopolar battery units each have a first current collector layer, a first active material layer, a … electrolyte layer, a second active material layer, a second current collector layer, a second active material layer, a … electrolyte layer, a first active material layer and a first current collector layer, stacked in that order” and the plurality of monopolar battery units are connected together in series,”
wherein said first or second negative electrode current collector is directly attached to an inner surface of said outer package and said outer package may be for example a polymer-metal composite laminate film, such as a polypropylene/aluminum/nylon structure (e.g. ¶¶ 0028 and 59 plus e.g. Figure 1) and said a plurality of said power-generating elements may be stacked together and connecting in series (e.g. ¶¶ 0017, 38, 65, 67-68, and 71 plus e.g. Figures 3A-C and 4), wherein polypropylene is known to be a good electrical insulator, wherein either the propylene/aluminum laminates or the entire composite laminate reads on “a plurality of monopolar battery units stacked together via insulator layers.”

Abe teaches said battery that may incorporate stacked all-solid electrolyte cells or liquid electrolyte cells, wherein the disclosed embodiments are for liquid electrolyte cells, but does not expressly teach said battery is an “all-solid-state battery stack.”
However, it would have been obvious to substitute said all-solid electrolyte for said liquid electrolyte in the disclosed embodiments, since they are used for the same use, as an electrolyte; further, a solid electrolyte would reduce the manufacturing steps, such removing a liquid electrolyte injection step, reading on the first and second “solid electrolyte layer” in the limitation “the monopolar battery units each have a first current collector layer, a first active material layer, a solid electrolyte layer, a second active material layer, a second current collector layer, a second active material layer, a solid electrolyte layer, a first active material layer and a first current collector layer, stacked in that order.”
Further, there is no additional liquid required in the battery, so said battery with an all-solid electrolyte would be an all-solid-state battery, reading on the preamble limitation “all-solid-state battery stack;” and, 
Regarding claims 2-3, Abe teaches the battery of claim 1, wherein said first and second positive electrode current collectors are electrically connected to a positive electrode tab (e.g. item 18) that extends to the outside of said outer package at one side of said package (e.g. ¶¶ 0031 and 55-57 plus e.g. Figure 1); said first and second negative electrode current collectors are electrically connected to a negative electrode tab (e.g. item 19) that extends to the outside of said outer package at an opposite side of said package (e.g. ¶¶ 0031 and 56-57 plus e.g. Figure 1); and, said plurality of said power-generating elements may be stacked together and connecting in series, such that a first power-generating element has its positive electrode tab connected to an adjacent second power-generating element negative electrode tab (e.g. ¶¶ 0017, 38, and 67-68 plus e.g. Figure 4), reading on “for every two monopolar battery units connected in series, the pair of first current collector layers of one monopolar battery unit and the second current collector layer of the other monopolar battery unit are electrically connected” (claim 2) and “a first collector tab is connected to the pair of first current collector layers of the monopolar battery unit at one end in the stacking direction of the all-solid-state battery stack, and a second collector tab is connected to the second current collector layer of the monopolar battery unit at the other end in the stacking direction.”
Regarding claim 4, Abe teaches the battery of claim 3, wherein said positive electrode tab extends to the outside of said outer package at one side of said package and said negative electrode tab extends to the outside of said outer package at an opposite side of said package, wherein said outer package may be said polymer-metal composite laminate film, such as said polypropylene/aluminum/nylon structure (e.g. supra), wherein it would have been obvious to face the nylon laminate as the outside surface of said package and polypropylene laminate as the inside surface of said package since polypropylene is a good electrical insulator, thereby preventing accidental electric transfer with the inner aluminum layer; plus, nylon has excellent abrasion resistance, so would be suitable for protecting the components within, said nylon laminate on the outer surface of said package reading on “all-solid-state battery stack according to claim 3, which is housed inside an exterior body with the first collector tab and the second collector tab extending out of the exterior body,” as claimed.
Regarding claim 5, Abe teaches the battery of claim 1, wherein said first and second positive electrode current collectors correspond with the claimed “first current collector layer;” said first and second positive electrode active material layers correspond with the claimed first “first active material layer;” said first and second electrolyte layers correspond with the claimed “solid electrolyte layer;” said first and second negative electrode active material layers correspond with the claimed “second active material layer;” and, said negative electrode current collector corresponds with the claimed “second current collector layer” (e.g. supra), reading on “the first current collector layer is a positive electrode collector layer, the first active material layer is a positive electrode active material layer, the second active material layer is a negative electrode active material layer and the second current collector layer is a negative electrode collector layer.”
Regarding claim 6, Abe teaches the battery of claim 1, wherein said outer package may be for example a polymer-metal composite laminate film, such as a polypropylene/aluminum/nylon structure, and said polypropylene is known to be a good electrical insulator (e.g. supra), wherein said propylene/aluminum laminates or the entire composite laminate reads on “the insulator layer is an insulating polymer sheet,” as claimed.
Regarding claims 7-8, Abe teaches the battery of claim 1, wherein said outer package may be for example a polymer-metal composite laminate film, such as a polypropylene/aluminum/nylon structure, and said polypropylene is known to be a good electrical insulator (e.g. supra), and the examiner notes that said aluminum is a self-oxidizing metal, such that in the absence of being processed in a vacuum or inert atmosphere the surface of aluminum almost immediately self-oxidizes to alumina grains with a thickness of about 2 nm, said alumina grains reading on “the insulator layer contains insulating particles” (claim 7) and “the insulating particles are alumina particles” (claim 8), as claimed.
Regarding claims 9 and 12, Abe teaches the battery of claim 1, wherein said first or second negative electrode current collector is directly attached to an inner surface of said outer package, wherein said outer package may be a polymer-metal composite laminate film, such as a polypropylene/aluminum/nylon structure, but is not limited thereto, and hermetically sealed within said outer package (e.g. supra), wherein by being hermetically sealed within said outer package while having said positive and negative electrode tabs extending therethrough, said power-generating element is directly or indirectly bound to said outer packaging, reading on “either … of the two first current collector layers forming the monopolar battery unit are bound with the insulator layer” (claim 9) and “either … of the two first current collector layers forming the monopolar battery unit are disposed on the inner side of the outer edges of the insulator layer” (claim 12).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the timely art of record teaches or suggests the claimed all-solid-state battery stack comprising monopolar battery units, wherein one of two first current collectors is bound with an insulating layer, and a plurality of insulator layer-comprising monopolar battery units are stacked together in such a manner that, for every two adjacent insulator layer-comprising monopolar battery units, the insulator layer of one insulator layer-comprising monopolar battery unit and the first current collector layer of the other insulator layer-comprising monopolar battery unit are in contact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723